UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ x ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number: 0-8505 BROADVIEW INSTITUTE, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0641789 (State of incorporation) (I.R.S. Employer Identification No.) 8147 Globe Drive Woodbury, MN 55125 (Address, including zip code, of principal executive offices) Telephone Number: (651) 332-8000 Securities registered under Section 12(b) of the Exchange Act: (Title of each class) None Securities registered under Section 12(g) of the Exchange Act: (Title of each class) Common Stock, par value $.01 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) . Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K . [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) : Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [] (Do not check if a smaller reporting company ) Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the common stock held by non-affiliates based upon the closing sale price at which the common equity was last sold as of September 30, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $309,000. Total number of shares of $.01 par value common stock outstanding at June 24, 2014: 83,508,252 DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the registrant’s Definitive Proxy Statement for its 2014 Annual Meeting of Shareholders (which is expected to be filed with the Commission within 120 days after the end of the registrant’s 2014 fiscal year) are incorporated by reference into Part III of this Annual Report on Form 10-K. TABLE OF CONTENTS Page PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 21 ITEM 1B. Unresolved Staff Comments 30 ITEM 2. Properties 30 ITEM 3. Legal Proceedings 30 ITEM 4. Mine Safety Disclosures 30 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 ITEM 6. Selected Financial Data 32 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 40 ITEM 8. Financial Statements and Supplementary Data 41 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 60 ITEM 9A. Controls and Procedures 60 ITEM 9B. Other Information 61 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 61 ITEM 11. Executive Compensation 61 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 62 ITEM 14. Principal Accounting Fees and Services 62 PART IV ITEM 15. Exhibits, Financial Statement Schedules 63 SIGNATURES 64 i Introduction References to “we,” “our,” and the “Company” refer to Broadview Institute, Inc. together in each case with our wholly-owned consolidated subsidiary, C Square Educational Enterprises, Inc., unless the context indicates otherwise. C Square Educational Enterprises, Inc. has registered d/b/a as “Broadview University” and “Broadview Entertainment Arts University”, and is hereafter referred to as “Broadview University” or the “University.” PART I CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS: Certain statements contained in this Annual Report on Form 10-K (the “Report”), the documents incorporated by reference herein, and other written and oral statements made from time to time by the Company that are not statements of historical or current facts should be considered forward-looking statements. Forward-looking statements provide current expectations or forecasts of future events. Such statements can be identified by the use of terminology such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “could,” “possible,” “plan,” “project,” “should,” “will,” “forecast,” and similar words or expressions. Forward looking statements contained in this Report include the following: our expectations regarding future revenues and expenses, accreditation renewal, dividend expectations, enrollments, growth and expansion opportunities, the effects of our rebranding efforts, the adequacy of our properties, changes in governmental rules and regulations and our compliance with such regulations, general economic conditions, the effect of credit availability and interest rate changes, the impact of inflation, and the sufficiency of existing cash reserves to support operations and fulfill existing obligations. These forward-looking statements are based upon the Company’s current plans or expectations and are subject to a number of uncertainties and risks that could significantly affect current plans and anticipated actions and the Company’s future consolidated financial condition and results. Factors that could cause actual results to materially differ from those discussed in the forward-looking statements include, but are not limited to, those described in “Item 1A – Risk Factors”. The performance of our business and our securities may be adversely affected by these factors and by other factors common to other businesses and investments, or to the general economy. Forward-looking statements are qualified by some or all of these risk factors. Therefore, shareholders and other readers should consider these risk factors with caution and form their own critical and independent conclusions about the likely effect of these risk factors on our future performance. Such forward-looking statements speak only as of the date on which the statements are made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made to reflect the occurrence of unanticipated events or circumstances. Shareholders and other readers are cautioned not to place undue reliance on forward-looking statements, and should carefully review the disclosures and the risk factors described in this and other documents we file from time to time with the Securities Exchange Commission (“SEC”), including our reports on Forms 10-Q and 8-K to be filed in fiscal 2015. ITEM 1. BUSINESS Overview We are a career-focused post-secondary education services company. Our mission is to demonstrate a “we care” philosophy by preparing career-focused, community-minded graduates for the global workforce. We care about our students, our employees, and the employers who hire our students. 1 We strive to help our students build knowledge and skills for a specific career field, make professional connections through service learning experiences, and provide them with placement assistance. We work to fulfill this mission by offering a variety of academic programs through Broadview University. Broadview University is accredited by the Accrediting Council for Independent Colleges and Schools (“ACICS”) to award diplomas, undergraduate degrees, and master’s degrees in various fields of study. The University delivers these programs through traditional classroom settings as well as through online instruction. The University has campuses located in the Utah cities of Layton, Orem, Salt Lake City and West Jordan, as well as Boise, Idaho. Our mission places the achievement of our students first, demonstrating the Company’s focus on delivering a high quality product. Principal Products and Services Recruitment and Admissions A typical Broadview University student is either unemployed or under-employed, and has enrolled in one of our programs to acquire new skills to increase his or her career opportunities. We have an admissions department at each campus that is responsible for interviewing potential applicants, providing information regarding our academic programs, and to assist with the overall application process. We maintain a standardized presentation for all programs. The admissions criteria vary according to the program of study. Generally, each applicant for enrollment must have a high school diploma or the equivalent. Student Completion We strive to help students complete their program of study through admissions screening, financial planning and student services. Our classes are offered during the day and evening to meet students’ scheduling needs and many courses are available through online delivery. If a student terminates enrollment in a course prior to completion, federal and state regulations permit Broadview University to retain only a certain percentage of the total tuition and lab fees, which varies with, but generally equals or exceeds, the percentage of the courses completed. Amounts received by Broadview University in excess of such set percentage of tuition and lab fees are refunded to the student or the appropriate funding source. Student Placement Although, like other post-secondary educational institutions, Broadview University does not guarantee job placement, the University does provide job placement assistance for graduates. We assist students with resumé preparation and identifying employment leads. Our placement office maintains job website links and provides job hotline information. Our History Broadview Institute, Inc. was incorporated in 1945 in the state of Minnesota. Prior to the Company’s purchase of C Square Educational Enterprises, Inc. in 2005, Broadview Institute, Inc. was involved in the media production industry and operated under the names Northwest Teleproductions, Inc. (until February 2000) and Broadview Media, Inc. (until August 2006). 2 In 1996, Minnesota businessman Terry Myhre (“Mr. Myhre”) purchased a controlling interest in C Square Educational Enterprises, Inc., a Utah corporation. At that time, C Square Educational Enterprises, Inc. operated a single campus in Salt Lake City, Utah under the Utah Career College name. Mr. Myhre invested in Broadview Institute, Inc. in March 2003, becoming its single largest shareholder, and subsequently became the Company’s Chairman and CEO. In July 2005, Broadview Institute, Inc. purchased C Square Educational Enterprises, Inc. The acquisition was accounted for as a merger of an entity under common control since Mr. Myhre had a controlling interest in both companies. The financial statements for all periods prior to July 1, 2005 were combined and restated in a manner similar to a pooling of interests to reflect the acquisition as if it had occurred on April 1, 2004. Through exercise of stock warrants and purchases of the Company’s common and preferred stock, Mr. Myhre has recently increased his ownership percentage in Broadview, as more fully discussed in Items 7 and 8 of this Report. Mr. Myhre beneficially owns approximately 97% of the Company’s shares as of the date of this Report. Subsequent to the acquisition of C Square Educational Enterprises, Inc., we operated two distinct business segments, Education and Media Production. Our expansion of the Education segment began with the addition of our first branch campus in Layton, Utah in January 2007. We have since added three additional branch campuses, including our first outside the state of Utah, as well as introduced online program offerings. With the Company’s focus shifted to the Education segment, we discontinued our Media Production segment entirely, effective March 31, 2008. Effective May 2010, C Square Educational Enterprises, Inc. changed its registered d/b/a with the state of Utah from Utah Career College to Broadview University. Service Level Agreement with Related Party Mr. Myhre also owns, or has the controlling interest in, Globe University (“GU”) and Minnesota School of Business (“MSB”) (collectively “GU/MSB”), which are privately-owned, post-secondary career colleges headquartered in Minnesota.Chief Executive Officer Jeffrey Myhre, son of Mr. Myhre, also holds an ownership interest in GU/MSB.Together, GU/MSB has 20 campuses located in Minnesota, Wisconsin and South Dakota. GU/MSB has been educating students for more than 125 years and currently has a combined enrollment of approximately 4,900 students. We utilize executive, administrative, accounting and consulting services provided by GU/MSB pursuant to a Service Level Agreement (the “SLA”) between the Company and GU/MSB. Some of the services provided by GU/MSB under this arrangement include chief financial and chief executive officer services, information technology support, finance and accounting services, human resources support, student financial aid consulting and curriculum consulting. The SLA automatically renews for one-year periods every July, but may be terminated by either party upon 30 days’ notice. The Company incurs a monthly management fee payable to GU/MSB under the terms of the SLA. This fee is negotiated based on management’s analysis of the cost and scope of services provided. Such analysis is performed as deemed necessary by either party, or annually at a minimum. The Company’s Board of Directors approves any changes to the monthly fee. Management believes the monthly charges under the SLA are competitive with, or less than, what the Company would have to pay to provide these services or to obtain them from another third party. A summary of the monthly fee since the SLA’s effective date is as follows: ● July 2008 – December 2009: $50,000 per month ● January 2010 – September 2012: $75,000 per month ● October 2012 – Date of this Report: $50,000 per month 3 Industry Background and Outlook The post-secondary education industry is highly fragmented and competitive. We compete with traditional public and private two-year and four-year colleges and universities, other proprietary institutions, and alternatives to post-secondary education, such as immediate employment and military service. Career-focused post-secondary institutions have seen large increases in students over the past two decades due to their ability to provide flexible schedules, online classes, and career-specific curriculum. Our industry is highly regulated and compliance with these regulations allows many benefits to companies in our industry, such as access to federal student financial aid. Projected growth in the post-secondary education market has recently been negatively affected by the prolonged economic downturn, as well as uncertainty associated with legislative and regulatory proposals. The industry is heavily dependent on continued availability of federal funding programs for students, and concerns over potential reductions in or availability of such programs have contributed to lower projected enrollment growth in recent years. According to the National Center for Education Statistics (“NCES”), there were approximately 7,400 Title IV eligible postsecondary education institutions in the United States for the academic year 2012-13, of which approximately 3,500 were for-profit institutions. Additionally, according to NCES, the number of undergraduate enrollments in all post-secondary degree-granting institutions is projected to increase 14% by 2022 from actual enrollments in 2011. We believe that Broadview University competes with other educational institutions principally based upon the quality of educational programs, reputation in the business community, program costs, and graduates’ ability to find employment. Company Strategy We have identified the following factors as key to executing our mission statement: ● Actively participate in our communities at multiple levels; ● Offer programs that meet the needs of employers; and ● Provide service and applied learning opportunities for our students and employers in our surrounding communities. Our Competitive Strengths Strengths that help us provide quality education and services to our students include: ● Service learning in our communities. Service learning combines meaningful community service opportunities with course learning objectives to enrich our students’ academic experience. ● Applied learning curriculum. Our programs are designed to teach students how to be successful on the job through hands-on activities and small class sizes. 4 ● Flexible scheduling. Students may enroll in residential classes, both during the day and at night, and may also enroll in online classes. Classes are offered on a quarterly schedule which allows us to enroll new students four times per year. ● Credentialed and experienced faculty. Our faculty members hold advanced degrees in the program areas they instruct. In addition, we require industry experience to ensure our instructors have hands-on knowledge. Campus deans provide instruction and resources for the professional development of our instructors. ● Community focus. Our campus leaders develop relationships with municipalities and employers in the surrounding communities to help our students upon their graduation. Because of these relationships, our students will have opportunities for membership in industry association groups, internships with employers, and ultimately career placement. ● Emphasis on job placement . We work with our students throughout their program of study to provide opportunities for them to network with future employers and prepare themselves to enter the job market upon program completion. ● Experienced management team. We partner with GU/MSB for their expertise in curriculum management, technology, finance, compliance, marketing and strategic management. These schools have been focused on career education for more than 125 years. The senior management team for the consortium of schools has many experienced managers of career colleges, which provides Broadview University with leaders experienced in growth and quality higher education. We share a similar model for growth and campus management that has been successful with GU/MSB schools. Curricula We offer a wide range of degree programs related to high-growth employment sectors, including: ● Business and Accounting; ● Health Sciences; ● Information Technology; ● Legal Sciences; and ● Entertainment Design and Media Production In November 2011, we rebranded our Salt Lake City campus to focus solely on academic programs in the fields of studio arts, production arts, and the entertainment business. The Salt Lake City campus was rebranded as Broadview Entertainment Arts University, or BEAU (herein referred to as “BEAU” or the “Salt Lake City campus”). Programs offered include Music Production and Engineering, Comic and Sequential Art, and various other visual design programs. We believe this strategic move will better position us to capitalize on the demand for such skills in the workforce, and provide a clear focus for the BEAU campus while our other campuses will continue to offer our variety of traditional academic programs. Programs of study range from 12 to 45 months. We structure our curricula to allow students to advance sequentially from one learning level to another by applying credits earned in one program toward attainment of a more advanced degree. 5 The programs and their percentage of the student population for our academic quarters ended March 31, 2014 and 2013 were as follows: Program A.A.S. Veterinary Technology 28.6 % 31.0 % B.S. Criminal Justice 5.3 3.6 A.A.S. Medical Assistant 5.0 4.6 A.A.S. Music Production and Engineering 5.0 4.5 A.A.S. Criminal Justice 4.2 4.2 A.A.S. Massage Therapy 3.8 3.0 A.A.S. Information Technology 3.7 3.5 B.F.A. Game Art 3.5 1.8 B.F.A. Comic and Sequential Art 3.4 1.5 A.A.S. Paralegal 3.1 4.5 A.A.S. Business Administration 3.1 4.0 B.S. Business Administration 3.1 2.5 B.S. Paralegal 2.6 2.3 B.S. Information Technology 2.0 2.0 A.A.S. Medical Administrative Assistant 1.8 3.2 Other programs 21.8 23.8 100.0 % 100.0 % Markets and Distribution The primary market for Broadview University currently includes applicants from the states of Utah and Idaho to be served both via residential and online educational offerings. We use our own admissions teams and market our programs through print, television, radio, Internet and telemarketing outlets. We maintain booths and information tables at appropriate conferences, expos and other events in the communities where we operate. Student Profile Selected student population statistics are as follows: ● Average age: 28 years ● Female / Male: 66% / 34% ● Students of color: 19% ● Military veterans and dependents: 20% Research and Development Development of new course offerings is expensed as incurred and is not separately tracked and recorded in the Company’s consolidated financial statements. 6 Effect of Environmental Regulation To management’s knowledge, there are no federal, state or local provisions regulating the discharge of materials into the environment or otherwise relating to the protection of the environment, compliance with which the Company has had or is expected to have a material effect on our capital expenditures, earnings or competitive position. Employees As of March 31, 2014, we had 210 employees. Of this figure, 69 were staff (15 part-time) and 141 were faculty (99 part-time). Patents and Trademarks The Company claims common law trademark rights in the names Broadview Institute, Broadview University, and BEAU. The Company has no other patents, trademarks, copyrights, licenses, franchises or concessions that it considers material. Financing Student Education Students who attend Broadview University finance their education in a variety of ways. In addition to financial aid programs offered through the federal government, many of our students finance their own education or receive tuition reimbursement from their employers. Congress has enacted various tax credits for students pursuing higher education and has recently expanded education benefits available to military veterans who have served on active duty. Title IV Programs A majority of students who attend our school are eligible to participate in some form of government-sponsored financial aid program. The Higher Education Opportunity Act (“HEOA”) was enacted on August 14, 2008 and reauthorizes the Higher Education Act of 1965 , as amended (the “Higher Education Act”). Under Title IV of the Higher Education Act (“Title IV”), various financial aid programs are offered. The TitleIV programs provide grants and loans to students who can use those funds to finance certain expenses at any institution that has been certified as eligible by the U.S. Department of Education (“USDE”). Recipients of TitleIV program funds must maintain a satisfactory grade point average and progress in a timely manner toward completion of their program of study. For the year ended March 31, 2014, approximately 79% of our revenues (calculated on a cash basis, as defined by the USDE) were derived from Title IV programs. Types of Title IV loan programs available to our students include the following: Federal Direct Student Loans Under the William D. Ford Federal Direct Loan Program (the “Direct Loan” program), the USDE makes loans directly to students. The most common loans made to our students include the Federal Stafford Loan (the “Stafford” loan), which may be subsidized or unsubsidized, and the Federal Parent Loan for Undergraduate Students (the “PLUS” loan). 7 Stafford loans are made directly to our students by the USDE. Students who have demonstrated financial need are eligible to receive a subsidized Stafford loan, while students without a demonstrated financial need are eligible to receive an unsubsidized Stafford loan. The student is responsible for paying the interest on an unsubsidized Stafford loan while in school and after leaving school, although actual interest payments generally may be deferred by the student until after graduation. Students who are eligible for a subsidized Stafford loan may also receive an unsubsidized Stafford loan. A student is not required to meet any specific credit scoring criteria to receive a Stafford loan, but any student with a prior Stafford loan default or who has been convicted under federal or state law of selling or possessing drugs may not be eligible for a Stafford loan. The USDE has established maximum annual and aggregate borrowing limits with respect to Stafford loans, and these limits are generally less than the cost of education at Broadview University. PLUS loans are loans for dependent undergraduate students where the parent is the borrower on behalf of the student. Creditworthy parents are allowed to borrow up to the cost of education and eligibility is not based on financial need. Principal repayment is required through installment payments once the loan is fully disbursed. Students must maintain at least a “half-time” status and meet satisfactory academic progress requirements, as defined by the USDE, to participate in the PLUS loan program. Federal Grants TitleIV federal grants are generally made to our students under the Federal Pell Grant Program (the “Pell” program) and the Federal Supplemental Educational Opportunity Grant Program (the “FSEOG” program). The USDE makes Pell grants up to a maximum amount per award year to students who demonstrate financial need. FSEOG program awards are designed to supplement Pell grants up to a maximum amount per award year for the neediest students. An institution is required to make a 25% matching contribution for all federal funds received under the FSEOG program. Other Financial Aid Programs In addition to Title IV programs, eligible students at Broadview University may also participate in educational assistance programs administered by the U.S. Department of Veterans Affairs, the U.S. Department of Defense, and various private organizations. Government Approvals and Effect of Governmental Regulations We operate in a highly-regulated industry with oversight by several agencies. The Higher Education Act and the regulations promulgated thereunder require all higher education institutions that participate in the various financial aid programs under Title IV both to comply with detailed substantive and reporting requirements and to undergo periodic regulatory evaluations. The Higher Education Act allocates regulatory responsibility for these programs among (1) the federal government through the USDE; (2) the institutional accrediting agencies recognized by the U.S. Secretary of Education, and (3) state education regulatory bodies. The regulations, standards and policies of these agencies are subject to frequent change. Accreditation Accreditation is a process for recognizing educational institutions and the programs offered by those institutions for achieving a level of quality that entitles them to the confidence of the educational community and the public they serve. In the United States, this recognition is extended primarily through nongovernmental, voluntary, regional, national, professional or specialized accrediting associations. 8 Accredited institutions are subject to periodic review by accrediting bodies to ensure these institutions maintain required levels of performance, evidence institutional and program stability, demonstrate integrity and fulfill other requirements established by the accrediting body. Accrediting agencies also are responsible for overseeing educational institutions. Continued approval by an accrediting agency recognized by the USDE is necessary for an institution to maintain eligibility to participate in TitleIV programs. Accrediting agencies primarily examine the academic quality of the institution’s instructional programs, and a grant of accreditation is generally viewed as confirmation that an institution’s programs meet generally accepted academic standards. Accrediting agencies also review the administrative and financial operations of the institutions they accredit to ensure that each institution has sufficient resources to perform its educational mission. Broadview University has received a grant of accreditation from the ACICS effective through December 31, 2018. Accrediting commission oversight may occur at several levels. ACICS may require a school to submit a response to one or more citations when there is evidence that there are deficiencies in the school’s compliance with accreditation standards or requirements. ACICS may also require a school to submit periodic reports to monitor one or more specified areas of performance. In a letter dated May 3, 2013, ACICS notified Broadview University that ACICS completed its review of the Company’s financial statements for the fiscal year ended March 31, 2012. Due to the financial position and results of operations for our year then ended, ACICS directed the Company to submit a Financial Improvement Plan and Quarterly Financial Reports to ACICS’s Financial Review Committee. Broadview has remained compliant with these financial monitoring requirements through the date of this Report. In cases where ACICS has reason to believe that a school is not in compliance with accreditation standards and other requirements, ACICS may place a school on probation (a “Probation Order”), or order the school to show cause as to why accreditation should not be withdrawn (a “Show Cause Order”). A school under a Show Cause Order or Probation Order is required to demonstrate corrective action and compliance with accrediting standards within a specified time period. Based on the school’s actions and response, ACICS may remove the order, continue the order, or withdraw the school’s accreditation. If Broadview University were to lose its accreditation, students attending the University would not be eligible to receive Title IV funding. Our inability to participate in Title IV programs would have a significant impact on our operations. Broadview University is currently not under any Show Cause Orders or Probation Orders from the ACICS. State Authorization State licensing agencies are responsible for the oversight of educational institutions. Continued approval by such agencies is necessary for an institution to operate and grant degrees or diplomas to its students. Moreover, under the Higher Education Act, approval by such agencies is necessary to maintain eligibility to participate in Title IV programs. Currently, Broadview University is authorized by its applicable state licensing agency or agencies. In the state of Utah, Broadview University is exempt from state registration requirements because of its ACICS accreditation. In Idaho, Broadview University is registered with the Idaho State Board of Education. 9 The increasing popularity and use of the Internet and other online services for the delivery of education has led and may lead to the adoption of new laws and regulatory practices in the United States or foreign countries or to interpretation of the application of existing laws and regulations to such services. These new laws and interpretations may relate to issues such as the requirement that online educational institutions be licensed as a school in one or more jurisdictions even where they have no physical location. New laws, regulations or interpretations related to doing business over the Internet could increase our cost of doing business, affect our ability to increase enrollments and revenues, or otherwise have a material adverse effect on our business. On October 29, 2010, the USDE adopted new regulations regarding state licensure of online programs. The revised rules specify that an institution offering distance post-secondary education must meet any state requirements for it to be legally offering post-secondary distance or correspondence education in that state. The USDE has faced significant legal challenge as to its ability to enforce such regulations. On June 23, 2014, the USDE announced the effective date for these rules has been pushed back to July 1, 2015 in order to provide states with additional time to finalize processes for institutions to comply with the state authorization provisions. At this time, the Company is unable to determine what impact, if any, a final rule will have on its financial condition and results of operations. Eligibility and Certification Procedures Under the provisions of the Higher Education Act, an institution must apply to the USDE for continued certification to participate in Title IV programs at least every six years or when it undergoes a change of control, as discussed below. The USDE may place an institution on provisional certification status if it finds that the institution does not fully satisfy all required eligibility and certification standards. Provisional certification does not generally limit an institution’s access to Title IV program funds. The USDE may withdraw an institution’s provisional certification without advance notice if the USDE determines that the institution is not fulfilling all material requirements. In addition, an institution must obtain USDE approval for certain substantial changes in its operations, including changes in an institution’s accrediting agency or state authorizing agency or changes to an institution’s structure or certain basic educational features. Program Participation Agreement Each institution participating in Title IV programs is required to enter into a Program Participation Agreement with the USDE. Under the agreement, the institution agrees to follow the USDE’s rules and regulations governing Title IV programs. Broadview University’s current Program Participation Agreement will expire on December 31, 2019, assuming our compliance with the agreement’s terms. The deadline to apply for recertification is September 30, 2019. Financial Aid Regulation To participate in the Title IV programs, an institution must be authorized to offer its programs of instruction by the relevant education agencies of the state in which it is located, must be accredited by an accrediting agency recognized by the USDE, and must be certified as eligible by the USDE. The USDE will certify an institution to participate in TitleIV programs only after the institution has demonstrated compliance with the Higher Education Act and the USDE’s extensive regulations regarding institutional eligibility. An institution must also demonstrate its compliance with these requirements to the USDE on an ongoing basis. Higher Education Act regulations also require that an institution’s administration of Title IV program funds be audited annually by an independent accounting firm. 10 Administrative Capability USDE regulations specify extensive criteria that an institution must satisfy to establish that it has the requisite administrative capability to participate in Title IV programs. These criteria require of participating institutions, among other things: ● compliance with all applicable federal student financial aid regulations; ● having capable and sufficient personnel to administer the federal student financial aid programs; ● providing financial aid counseling to its students; and ● submitting all reports and financial statements required by the regulations. Financial Responsibility Standards To participate in Title IV programs, an institution must satisfy specific measures of financial responsibility as prescribed by the USDE. The USDE evaluates institutions for compliance with these standards each year, based on the institution’s annual audited consolidated financial statements. To be considered financially responsible, an institution must, among other things, ● have sufficient cash reserves to make required refunds; ● be current on its debt payments; ● meet all of its financial obligations, and ● achieve a “composite score” of at least 1.5 based on the institution’s annual consolidated financial statements. The USDE calculates an institution’s composite score, which may range from –1.0 to 3.0, based on a combination of financial measures designed to establish the adequacy of an institution’s capital resources, its financial viability and its ability to support current operations. An institution that does not meet the USDE’s minimum composite score of 1.0 may demonstrate its financial responsibility in one of several ways, including posting a letter of credit in favor of the USDE in an amount equal to at least 50% of Title IV program funds received by the institution during its prior fiscal year, or posting a letter of credit in an amount equal to at least 10% of Title IV program funds received by the institution during its prior fiscal year and agreeing to certain additional requirements for the receipt of Title IV program funds, including, in certain circumstances, receipt of Title IV program funds under an agreement other than the USDE’s standard advance funding arrangement. Our composite score as of and for the year ended March 31, 2014 and 2013 was 1.8 and 1.7. However, our composite score as of and for the year ended March 31, 2012 was 1.3. When an institution’s composite score is less than 1.5, but greater than 1.0, the USDE may still consider the institution to be financially responsible if the institution qualifies for an alternative standard. The Company agreed to increased monitoring of its operations on December 13, 2012, including administration of Title IV programs, while maintaining a composite score equal to 1.0 to 1.4 for each year under the alternative standard (the “Zone Alternative”). This election gave the Company an opportunity to improve its financial condition over time without requiring a letter of credit posting or participation in Title IV programs under provisional certification. 11 Under the Zone Alternative, a participating institution: ● must request and receive funds under the cash monitoring or reimbursement payment methods, as specified by the USDE (see “Heightened Cash Management” section below); ● must provide timely information regarding certain oversight and financial events; ● may be required to submit its financial statement and compliance audit earlier than normally required; and ● may be required to provide information about its current operations and future plans. Heightened Cash Management The USDE places an institution on one of three cash management programs if it determines there is a need to strictly monitor the institution’s participation in Title IV programs. In the Company’s December 2012 response to the USDE, management elected the Heightened Cash Monitoring 1 program (“HCM1”). Under this program, the USDE releases funds to the institution after the institution has made the disbursement to the student or parent borrower. After an institution makes disbursements to eligible borrowers, it draws down Title IV funds to cover those disbursements in the same way as an institution on the advance payment method. Under HCM1, the institution’s independent external auditor is required to express an opinion, as part of the institution’s USDE compliance audit, on the institution’s compliance with the requirements of the Zone Alternative, including its administration of the payment method under which the institution received and disbursed Title IV program funds. The Company implemented changes to its procedures for processing federal aid to comply with this requirement. Such changes did not have a material impact on the Company’s operations, liquidity, results of operations or cash flows. The USDE notified the Company on January 7, 2014 that Broadview was no longer required to comply with the Zone Alternative restrictions, due to the USDE’s completion of its review of the Company’s financial statements for the year ended March 31, 2013. Student Loan Default Rates An institution may lose eligibility to participate in some or all Title IV programs if defaults on the repayment of federal program loans by its students exceed certain levels. The USDE uses a specific methodology to determine default rates and imposes varying sanctions based upon the calculation results. Current Cohort Default Rate Provisions The USDE calculates a rate of student defaults for each institution with 30 or more borrowers entering repayment in a given federal fiscal year. The USDE includes in the cohort all student borrowers at the institution who entered repayment on any federal program loan during that year. The cohort default rate is the percentage of those borrowers who default by the end of the following federal fiscal year (October through September), resulting in a two-year cohort default rate. Because of the need to collect data on defaults, the USDE publishes cohort default rates two years in arrears; for example, in the fall of 2013, the USDE issued cohort default rates for federal fiscal year 2011. 12 The USDE may take adverse action against an institution if it has excessive cohort default rates, including the following: ● An institution whose cohort default rates equal or exceed 25% for three consecutive years will no longer be eligible to participate in the Title IV loan programs and the federal Pell Grant programs effective 30 days after notification by the USDE, unless the institution timely appeals that determination in a manner specified by the USDE. ● An institution whose cohort default rate for any federal fiscal year exceeds 40% will no longer be eligible to participate in the Title IV loan programs effective 30 days after notification by the USDE, unless the institution timely appeals that determination in a manner specified by the USDE. Termination under either of the above provisions is for the remainder of the federal fiscal year in which the USDE determines that such institution has lost its eligibility, and for the two subsequent federal fiscal years. ● An institution whose cohort default rate equals or exceeds 25% for any one of the three most recent federal fiscal years may be placed on provisional certification status by the USDE for up to four years. Provisional certification does not limit an institution’s access to Title IV program funds; however, provisional status means an institution is subject to closer USDE review and it may be subject to various adverse actions if it violates Title IV requirements. We have implemented a student loan default management program aimed at reducing the likelihood of our students’ failure to repay their loans in a timely manner. Our cohort default rates on Title IV program loans for the 2011, 2010, and 2009 federal fiscal years were 9.5%, 8.5% and 12.2%, respectively. The average cohort default rates for proprietary institutions nationally were 13.6%, 12.9% and 15.0% for federal fiscal years 2011, 2010, and 2009, respectively. Cohort Default Rate Provisions Effective July 1, 2014 The current cohort default rate calculation and threshold for regulatory sanctions will change effective July 1, 2014 as a result of the reauthorization of the Higher Education Act by Congress through the HEOA in 2008. HEOA modified the Higher Education Act’s cohort default rate provisions related to Title IV loans in two significant ways. First, under the new provisions, the period for measuring defaults will be expanded by one year, resulting in a three-year cohort default rate.
